Case 2:20-cv-00281-LEW Document 12 Filed 09/29/20 Page 1 of 3                 PageID #: 39




                         UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE


 RUDY LOZANO,                                   )
                                                )
                       Plaintiff                )
                                                )
 V.                                             )    2:20-CV-00281-LEW
                                                )
 SUPERIOR COURT OF MAINE, et al.,               )
                                                )
                       Defendants               )


                ORDER AFFIRMING RECOMMENDED DECISION
                       OF THE MAGISTRATE JUDGE

       In a Recommended Decision Following Review of Plaintiff’s Complaint, which

review transpired under the auspices of the in forma pauperis statute, the United States

Magistrate Judge concluded that the Court should abstain from exercising jurisdiction over

Plaintiff Rudy Lozano’s civil action, given that Mr. Lozano is challenging proceedings that

are currently pending in the Superior Court of Maine and the challenge he raises is one

related to the Superior Court’s award of the prejudgment attachment remedy against real

estate, which remedy the Superior Court presumptively would grant only on the basis of

constitutionally adequate process.    Given Mr. Lozano’s failure to allege an obvious

violation of constitutional law, i.e., a stay of excessive duration, the Magistrate Judge

recommended dismissal of the complaint without prejudice based on abstention principles.

       Mr. Lozano filed a timely objection. He contends the Superior Court has repeatedly

denied his right to “a hearing” to lift the attachment, which attachment the Superior Court

initially awarded on ex parte proceedings. He asks this Court to find, if plausible, that the
Case 2:20-cv-00281-LEW Document 12 Filed 09/29/20 Page 2 of 3                 PageID #: 40




Superior Court of Maine has violated his rights under the Due Process Clause and the Equal

Protection Clause of the United States Constitution because the state proceeding is

presently stayed (presumably due to the COVID-19 virus, though the reason is not

indicated in Plaintiff’s complaint) while the attachment order remains in place, and he has

not received “a hearing” in almost a year.

       I have considered the Recommended Decision and Mr. Lozano’s Objection

carefully. What stands out most tellingly to me is that Mr. Lozano has not provided any

facts in support of his conclusory allegations concerning constitutional violations. For

instance, there is no way I can assess on the existing pleadings what the state court

proceedings are about, what evidence the plaintiff in that proceeding presented to the state

court in support of the attachment award, what evidence Mr. Lozano provided the state

court through affidavit that would warrant lifting the attachment, and what evidence the

plaintiff in state court may have introduced in response to Mr. Lozano’s request for

dissolution of the attachment. See Me. R. Civ. P. 4A(h) (“At such hearing the plaintiff

shall have the burden of justifying any finding in the ex parte order that the moving party

has challenged by affidavit.”).

       The significance of these omissions is that it is not apparent from the complaint that

Mr. Lozano has not been “heard” in the Superior Court, even if he has not received an in-

person hearing. Although Mr. Lozano is correct that the Constitution affords him the right

to be heard, it does not dictate in-person proceedings in all matters. Germano v. Winnebago

Cty., Ill., 403 F.3d 926, 928 (7th Cir. 2005) (“[D]ue process generally requires that the

government provide an ‘opportunity to present reasons, either in person or in writing, why

                                                                                           2
Case 2:20-cv-00281-LEW Document 12 Filed 09/29/20 Page 3 of 3                   PageID #: 41




proposed action should not be taken.’” (quoting Cleveland Bd. of Educ. v. Loudermill,470

U.S. 532, 546 (1985)). Moreover, delay by itself does not state a constitutional claim.

Loudermill, 470 U.S. at 547 (“The chronology of the proceedings set out in the complaint,

coupled with the assertion that nine months is too long to wait, does not state a claim of a

constitutional deprivation.”).

       In short, Plaintiff has filed suit to collaterally attack pending state court proceedings

without alleging the sort of extraordinary facts that would warrant interference with the

state court’s rulings. As the Magistrate Judge explained, the United States District Court

does not ordinarily run interference against state court proceedings. Assuming, arguendo,

that Plaintiff’s minimal notice pleading of a constitutional violation implicates this Court’s

jurisdiction at all, it does not allege facts that would warrant a competing federal

proceeding to review the merits of the state court’s prejudgment attachment of real estate.

The Recommended Decision of the Magistrate Judge is hereby AFFIRMED and

ADOPTED. Plaintiff’s complaint is DISMISSED.


       SO ORDERED.

       Dated this 29th day of September, 2020.


                                             /s/ Lance E. Walker
                                            UNITED STATES DISTRICT JUDGE




                                                                                              3
